MONROE, Judge,
concurring specially.
I agree that the worker, Reid, did not present sufficient evidence to defeat Aetna’s motion for a summary judgment.
However, I want to briefly address an abhorrent and, unfortunately, growing, practice increasingly used by workers’ compensation insurance carriers in which the insurance carriers hire nurses to monitor the recovery of the injured employees. The nurses' usually are paid to accompany the employees to all appointments with doctors and physical therapists, to review the employees’ medical records, and to even make home visits to check on the employees’ progress. The insurance carriers employ these nurses, in almost all cases, to ensure that the employees will return to work as quickly as possible and that they incur the lowest possible expenses for treatment and recovery.
My objection to this practice is not so much that the insurance carriers are employing these nurses, but that the nurses are usually not forthcoming in revealing the existence, nature, and purpose of their employment. Thus, injured employees are presented with nurses, who appear to be assisting them, when in actuality the nurses might very well testify in court using information gained through the employees’ trust in them. In my opinion, insurance carriers and nurses involved in this practice are treading perilously close to misrepresentation and suppression, if they have not crossed the line already.